Citation Nr: 0600083	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  04-30 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for tinea pedis with 
onychomycosis.  

4.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1942 to October 1945.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania, which 
granted service connection for tinnitus, rated 10 percent, 
and for bilateral hearing loss, rated noncompensable (the 
veteran appeals for a higher initial rating for bilateral 
hearing loss); denied service connection for a hiatal hernia, 
hemorrhoids, tinea pedis with onychomycosis, and psoriasis of 
the legs; and continued noncompensable ratings for service-
connected residuals of shell fragment wounds of the right and 
left eye.  (The veteran's claims folder was transferred to 
the jurisdiction of the Newark RO subsequent to the August 
2003 decision).  In his notices of disagreement with the 
decision, the veteran expressly limited the appeal to the 
issues of service connection for a hiatal hernia, 
hemorrhoids, and tinea pedis with onychomycosis, and to a 
compensable rating for bilateral hearing loss.  Accordingly, 
these are the only issues before the Board.  In September 
2005, the veteran appeared at a Travel Board hearing before 
the undersigned.  The Board has granted the veteran's motion 
(presented orally at the hearing) to advance his appeal on 
the Board's docket.  It was also agreed at the hearing that 
the record would be held in abeyance for ninety days for 
additional evidence to be submitted.  No additional evidence 
was received during the abeyance period.  

The issue of entitlement to a compensable rating for 
bilateral hearing loss is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  The 
veteran will be notified if any action on his part is 
required.  


FINDINGS OF FACT

1.  A hiatal hernia was not manifested in service, and a 
hiatal hernia diagnosed postservice is not shown to be 
related to the veteran's service, or to any incident or 
injury therein.  

2.  Hemorrhoids were not manifested in service, and the 
veteran's current hemorrhoids are not shown to be related to 
his service, or to any incident or injury therein.  

3.  Tinea pedis and/or onychomycosis was not manifested in 
service, and the veteran's current foot disorders are not 
shown by competent evidence to be related to his service, or 
to any incident or injury therein.  


CONCLUSIONS OF LAW

1.  Service connection for a hiatal hernia is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2005).  

2.  Service connection for hemorrhoids is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

3.  Service connection for tinea pedis with onychomycosis is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that VA notification requirements are met.  
The veteran was provided VCAA notice in May 2003 
correspondence (prior to the decision on appeal) from the RO.  
He was notified (in the May 2003 correspondence, in the 
August 2003 decision, and in statements of the case (SOCs) 
issued in May 2004 and February 2005) of everything required.  
Specifically, the May 2003 correspondence informed the 
veteran of the allocation of responsibility of the parties to 
identify and obtain additional evidence in order to 
substantiate his claims.  The RO properly (see VAOPGCPREC 8-
2003 (Dec. 2003)) provided notice on the "downstream" issue 
of an increased initial rating for hearing loss via the 
February 2005 SOC.  The veteran has had ample opportunity to 
respond and supplement the record after full notice was 
given, and has had ample opportunity (with an extension of 
time to submit evidence) to participate in the adjudicatory 
process.  

Regarding content of notice, the August 2003 decision and the 
SOCs informed the veteran of what the evidence showed and why 
the claims were denied.  He was advised by the May 2003 
correspondence that VA would make reasonable efforts to help 
him get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The May 2003 correspondence 
specifically advised the veteran of what the evidence must 
show to establish service connection, of what information or 
evidence VA needed from him, and the February 2005 SOC 
expressly informed him of what the evidence must show to 
warrant a compensable rating for bilateral hearing loss.  The 
RO has asked the veteran to submit, or provide releases for 
VA to obtain, any pertinent records.  He was expressly asked 
to tell VA "about any additional information or evidence 
that you want us to try to get for you."  (See May 8, 2003 
letter).  Everything submitted to date has been accepted for 
the record and considered.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record (including service medical 
records) has been secured.  The Board has also considered 
whether a VA examination or advisory opinion is necessary.  A 
medical opinion or an examination is necessary (summarized):  
If the record is insufficient to decide the claim, but 
contains evidence of a current diagnosis of the disability; 
establishes an event, injury, or disease in service; and 
indicates the current diagnosed disability may be related to 
the disease, injury, event in service.  38 C.F.R. § 3.159.  
Here, an examination for a medical opinion pertaining to a 
hiatal hernia, hemorrhoids, and/or tinea pedis/onychomycosis 
is not indicated as there is no evidence of an event, injury, 
or disease in service involving a hernia, hemorrhoids, and/or 
the feet, nor competent evidence that any current hernia, 
hemorrhoids, and/or foot disorder may be related to service.  
Evidentiary development is complete to the extent possible; 
VA's duties to notify and assist are met.  It is not 
prejudicial to the veteran for the Board to proceed with 
appellate review.  Mayfield, supra; Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Background

The veteran contends that service connection for a hiatal 
hernia, hemorrhoids, and tinea pedis with onychomycosis is 
warranted because he was treated for such conditions in 
service (or in the case of a hiatal hernia and hemorrhoids, 
soon after service) and now suffers from related symptoms.  
Specifically, he asserts that he suffered from a hernia and 
from hemorrhoids in service, but he was not treated for such 
disorders until after service.  He allegedly saw a private 
physician for treatment of hemorrhoids approximately one 
month after he separated from service (see hearing 
transcript, p. 3), and he reported that he has continually 
sought treatment for hemorrhoids since his separation from 
service in 1945.  The initial diagnosis of a hiatal hernia 
was allegedly provided by a private physician approximately 
three or four years subsequent to service.  (See hearing 
transcript, p. 5).  Regarding his feet, the veteran alleges 
that while serving in the South Pacific there were many times 
he had to wear his clothes and shoes for weeks at time.  He 
recalled that he was treated in service with "purple stuff" 
which was "put on everything," but the salve/ointment 
provided no relief from symptoms.  He stated that soon after 
service he saw a podiatrist for treatment of disorders 
involving his toenails.  (See hearing transcript, pp. 7, 8).  

The veteran's service medical records are silent for 
complaints or clinical findings pertaining to a hiatal 
hernia, hemorrhoids, and/or a foot condition.  An August 1944 
clinical report shows that the veteran was treated for 
gastroenteritis with acute diarrhea.  The report indicates 
that he was acutely ill with evidence of severe dehydration.  
He was treated for approximately on week and returned to full 
duty.  The remainder of the service medical records are 
negative for gastroenteritis and/or acute diarrhea.  The 
veteran's service separation examination in October 1945 was 
negative for any hiatal hernia, hemorrhoids, and/or a foot 
disorder.  Clinical evaluation of the abdomen and pelvis, the 
feet and skin, and the genitourinary system, was normal.  

The first postservice medical evidence reflecting a hiatal 
hernia, hemorrhoids, and/or a foot disorder is in VA 
outpatient records dated from July 1996 to April 2003.  A 
December 2002 report of a dermatology consultation notes a 
medical history that includes, in pertinent part, 
onychomycosis and a hiatal hernia.  The veteran reported that 
he had been using Lamasil on his feet for approximately the 
prior three weeks, and that he needed a podiatrist to cut his 
toenails.  Another clinical record dated in December 2002 
shows that the veteran reported an incident of chest pain 
approximately three weeks earlier that "was found to be due 
to hiatal hernia."  It as also noted that the veteran used 
topical creams to alleviate symptoms of internal hemorrhoids.  
The VA outpatient records show diagnosis of onychomycosis and 
the presence of internal hemorrhoids, but are negative for 
then-current diagnosis of a hiatal hernia.  An April 2003 
outpatient record indicates that the veteran "continues to 
state [that] all of his medical problems are service 
related."  The outpatient records are negative for clinical 
findings or opinions that suggest a nexus between any hernia, 
hemorrhoid, or foot disorder and service.  

Private medical records from December 2001 to November 2002 
show diagnoses of a small sliding-type hiatal hernia and 
internal hemorrhoids.  A December 2001 private report of 
operation shows that an upper endoscopy, with biopsies, was 
performed due to indications of atypical chest pain.  
Diagnoses of gastritis and atypical chest pain are shown.  

On VA gastrointestinal examinations in May 2003 and August 
2003, the veteran gave a history of hiatal hernia and 
hemorrhoids "for many years."  Examination showed that the 
abdomen was soft and nontender, with no organomegoly.  The 
May 2003 examination revealed hemorrhoids that were large and 
inflamed.  The diagnoses on both examinations was hiatal 
hernia, with residuals as mentioned in the history and 
physician; and hemorrhoids with residuals such as itching, 
irritation, and bleeding.  The examiners provided no clinical 
findings or opinions that suggest a nexus between any current 
hernia and/or hemorrhoid disorder, and service.  

On VA skin disease examination in May 2003, the veteran gave 
a history of toenail fungus of 60 years duration.  
Examination showed scaling of the toe web spaces, multiple 
nails showed onychomycotic changes, and there was mild 
plantar moccasin scaling.  The diagnoses were tinea pedis and 
onychomycosis.  The examiner did not relate the tinea pedis 
or onychomycosis to the veteran's service.  

In an August 2003 private medical record, a certified 
physician's assistant (PA) reported that the veteran had been 
a patient over the prior few months, and he carried diagnoses 
of onychomycosis and associated tinea pedis.  The PA stated:

Upon questioning [the veteran], he had 
informed me of the chronic nature of his 
nails and stated that it began during his 
service in the Marine Corps in the South 
Pacific during World War II.  Medical 
literature states that the risk factors 
for [onychomycosis] include family 
history, increasing age, poor health, 
prior trauma, immunosuppression . . . 
warm climate, participation in fitness 
activities, communal bathing, and 
occlusive footwear.  The latter four 
factors have a very strong correlation in 
[the veteran's] case.  As a result, it is 
my opinion that [the veteran's] fungal 
nail disorder is most probably due to his 
military activity.  

Additional private medical records dated through February 
2004 show continued treatment for a hiatal hernia, 
hemorrhoids with rectal bleeding, and onychomycosis.  The 
records are silent for any reference to the veteran's service 
or to any injuries or events therein related to a hernia, 
hemorrhoids, or the feet.  VA outpatient records dated 
through July 2004 also reflect diagnoses of onychomycosis, 
colonic polyps, and external hemorrhoids.  The outpatient 
records also reflect diagnosis of gastroesophageal reflux 
disease, but are negative for active hiatal hernia.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The statements and contentions of the veteran describing the 
symptoms of a hiatal hernia, hemorrhoids, and foot conditions 
are competent evidence to the extent that he can describe 
what he experienced during and subsequent to service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, his 
assertions that there is a nexus between a current hiatal 
hernia, hemorrhoid, and/or bilateral foot disorder and 
service are not competent evidence.  As a layperson, he lacks 
the training/expertise to establish medical nexus by his own 
unsupported opinions.  Id.

The veteran's service medical records are entirely negative 
for complaints, diagnosis, or treatment of any hernia, 
hemorrhoid, or foot disorder.  Specifically, the service 
medical records do not reflect the foot treatment via 
"purple stuff" as alleged by the veteran.  As noted, the 
October 1945 report of the veteran's service separation 
examination reflects that his abdomen and pelvis, feet and 
skin, and genitourinary system were normal.  Postservice 
medical records show complaints and treatment of a hiatal 
hernia, hemorrhoids, and tinea pedis with onychomycosis 
decades after service.  The earliest documented 
complaints/findings of a hiatal hernia and hemorrhoids are in 
December 2001 records of private medical treatment.  The 
earliest documented complaint of a bilateral foot condition 
is in a December 2002 VA dermatology consultation report.  
Thus, the record indicates that a hiatal hernia and 
hemorrhoids first manifested approximately 55 years after the 
veteran's separation from service in October 1945, and that 
tinea pedis and onychomycosis were first medically noted on 
VA clinical evaluation in December 2002, again approximately 
55 years postservice.  Such lengthy interval between service 
and the initial clinical notation of the disability at issue 
postservice is, of itself, a factor for consideration against 
a finding of service connection.  See Maxson v. Gober, 230 F 
3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, there is no 
competent (medical) evidence that relates any current hernia 
or hemorrhoid disorder to service.  

Regarding a nexus between the postservice diagnoses of tinea 
pedis and onychomycosis and the veteran's service, the only 
opinion as to such a nexus is in August 2003 correspondence 
from a PA.  However, that medical opinion is not shown to be 
based on thorough knowledge of the veteran's medical history 
as would be established by review of the claims file, but was 
premised on an inaccurate history provided by the veteran 
that the medical care provider accepted as reliable.  The 
physician's assistant wrote that the veteran informed him 
"of the chronic nature of his nails and stated that it began 
during his service in the Marine Corps in the South Pacific 
during World War II."  [The medical record contemporaneous 
with the veteran's separation from service is entirely 
negative for any type of foot disorder, and clinical 
evaluation of the feet at that time was normal].  A 
physician's opinion based on an inaccurate factual premise 
has no probative value.  Reonal v. Brown, 5 Vet. App. 458 
(1993).  The conclusion reached by the PA in July 2003 is 
factually inconsistent with the record; and the Board does 
not find it persuasive.  The PA himself expressly noted that 
his knowledge of the veteran's history of a foot disorder in 
service was from the veteran himself.  Because the PA's 
notations of such history are essentially bare transcriptions 
of lay history, they are not competent medical evidence that 
the veteran's current tinea pedis with onychomycosis is 
related to his service.  See LeShore v. Brown, 8 Vet. App. 
406 (1995).

Without any competent or objective evidence that the 
veteran's current hernia, hemorrhoids, or foot disorders were 
manifested in service, and with no competent evidence of a 
nexus between such disorders and the veteran's military 
service, service connection for a hernia, hemorrhoids, and 
tinea pedis with onychomycosis is not warranted.  See 
Hickson, 12 Vet. App. at 253.  The doctrine of resolving 
reasonable doubt in the veteran's favor does not apply, as 
the preponderance of the evidence is against these claims.


ORDER

Service connection for a hiatal hernia is denied.

Service connection for hemorrhoids is denied.

Service connection for tinea pedis with onychomycosis is 
denied.  



REMAND

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
most recent medical evidence of record regarding the severity 
of the veteran's bilateral hearing loss consists of a July 
2003 VA report of audiological examination, a December 2003 
report of audiological evaluation by a private health care 
provider, and VA outpatient records dated through July 2004.  
Notably, the July 2003 VA examination report, despite its 
relative proximity in time, shows audiometric measurements 
that appear inconsistent with the audiometric measurements 
reported by the private health care provider approximately 
six months later in December 2003.  In any event, treatment 
records in the file appear to reflect that the bilateral 
hearing loss has been steadily progressing in severity since 
the last VA audiological examination.  Note: While puretone 
testing on VA examination in July 2003 revealed mild-to-
moderate sensorineural hearing loss through 2000 Hertz 
bilaterally (thereafter sloping from moderately severe to 
severe hearing loss bilaterally); the December 2003 private 
health care provider reported that pure tone testing showed 
severe sensorineural hearing loss bilaterally.  Hence, a 
current audiological evaluation is indicated.  

The veteran is hereby notified that VA regulations provide 
that individuals for whom reexaminations have been authorized 
and scheduled are required to report for such examinations.  
38 C.F.R. §§ 3.326(a), 3.327(a).  

Finally, the bilateral hearing loss disability is such as to 
suggest ongoing treatment.  Reports of private treatment 
and/or additional VA medical records may contain pertinent 
information, and should be obtained.  

It is noteworthy that, as here, a claim placed in appellate 
status by disagreement with the initial rating award and not 
yet ultimately resolved is an original claim, as opposed to a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, as here, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
bilateral hearing loss from July 2004 to 
the present, then obtain complete records 
of such treatment from all sources 
identified.  

2.  The RO should then arrange for the 
veteran to be afforded a VA audiological 
evaluation, with audiometric studies, to 
determine the current severity of his 
bilateral hearing loss.  His claims file 
must be made available to the examiner 
for review in conjunction with the 
examination.  

3.  The RO should then readjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The veteran has the right to submit additional 
evidence/argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


